Case 1:18-cv-03260-PKC-JO Document 57-2 Filed 10/10/19 Page 1 of 18 PagelD #: 431

EXHIBIT B
Case 1:18-cv-03260-PKC-JO Document 57-2 Filed 10/10/19 Page 2 of 18 PagelD #: 432

Certificate of Registration

  
 

   
     
  
 

“s) ;
een \

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has
been made a part of the Copyright Office records,

bt, G#tiio

Register-of Copyrights, United States of America

Registration Number

VA 1-736-729

Effective date of
registration:

July 7, 2010

 

Title

Title of Work:

Completion / Publication
Year of Completion:

Date of Ist Publication:

Getty Published Images 2008

 

2008

October 2, 2008 Nation of 1st Publication: United States

 

Author

a Author:

Author Created:

Work made for hire:
Citizen of:

Anonymous:

Michael Grecco Photography, Inc.
photograph(s)

Yes

United States Domiciled in: United States

Yes

 

Copyright claimant
Copyright Claimant:

Rights and Permissions
Organization Name:

Email:
Address:

Michael Grecco Photography, Inc.
1701 Pier Avenue, Santa Monica, CA, 90405, United States

 

Michael Grecco Photography, iNc.
michael@michaelgrecco.com

1701 Pier Avenue

Santa Monica, CA9 United States

Telephone:

310-452-446]

 

Certification
Name:

Date:

Michael Grecco

July 5, 2010

 

Page lof 1
WENN

Case 1:18-cv-03260-PKC-JO Document 57-2 Filed 10/10/19 Page 3 of 18 PagelD #: 433 |

Registration #: | .VA0001736729

Service Request #: 1-440197721

Michael Grecco Photography, Inc.
1701 Pier Avenue
Santa Monica, CA 90405 United States
Case 1:18-cv-03260-PKC-JO Document 57-2 Filed 10/10/19 Page 4 of 18 PagelD #: 434
Certificate of Registration

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has
been made a part of the Copyright Office records.

VA 2-064-915
x. A Effective Date of Registration:
oo : August 29, 2017

Acting United States Register of Copyrights and Director

Registration Number

 

Title

 

Title of Work: | Group Registration Photos, Grecco Photography Hercules-Xena, published on
or about June 7, 1997, 32 images, Photos

Content Title: | 19970506_Sorbo_Kevin_Hercules_MGP_0004
19970506_Sorbo_Kevin_Hercules_ MGP_0005
19970506_Sorbo_Kevin_Hercules_MGP_0006
19970506_Sorbo_Kevin_Hercules_ MGP_0007
19970506_Sorbo_Kevin_Hercules_MGP_0008
19970506_Sorbo_Kevin_Hercules_MGP_0009
19970506_Sorbo_Kevin_Hercules_MGP_0010
19970506_Sorbo_Kevin_Hercules_ MGP_001 1
19970506_Sorbo_Kevin_Hercules_MGP_0012
19970506_Sorbo_Kevin_Hercules_ MGP_0013
19970506_Xena_Lawless_Lucy_MGP_0022
19970506_Xena_Lawless_Lucy_MGP_0023
19970506_Xena_Lawless_Lucy_MGP_0024
19970506_Xena_Lawless_Lucy_MGP_0025
19970506_Xena_Lawless_Lucy_MGP_0026
19970506_Xena_Lawless_Lucy_MGP_0027
19970506_Xena_Lawless_Lucy_MGP_0028
19970506_Xena_Lawless_Lucy_MGP_0029
] 9970506_Xena_Lawless_Lucy_MGP_0030
19970506_Xena_Lawless_Lucy_MGP_0031

19970506_Xena_Lawless_Lucy_MGP_0032

Page | of 3
Case 1:18-cv-03260-PKC-JO

Completion/Publication

Year of Completion:
Date of Ist Publication:
Nation of 1° Publication:

Document 57-2 Filed 10/10/19 Page 5 of 18 PagelD #: 435

19970506_Xena_Lawless_Lucy_MGP_0033
19970506_Xena_Lawless, Lucy_MGP_0034
19970506_Xena_Lawless_lLucy_MGP_0035
19970506_Xena_Lawless_Lucy_MGP_0036
19970506_Xena_Lawless_Lucy_MGP_0037
19970506_Xena_Lawless_Lucy_MGP_0038
19970506_Xena_Lawless_Lucy_MGP_0039
19970506_Xena_Lawless_Lucy_MGP_0040
19970506_Xena_Lawless_Lucy_MGP_0041
19970506_Xena_Lawless_Lucy_MGP_0042

19970506_Xena_Lawless_Lucy_MGP_0043

 

1997
June 07, 1997
United States

 

Author
e Author: Michacl Grecco
Author Created: — photograph
Work made for hire: No
Citizen of: United States
Domiciled in: United States
Year Born: 1958
Copyright Claimant

+c0E0S L6V90Z000VA0000.

WAITER

 

Copyright Claimant:

Transfer statement:

Rights and Permissions

Organization Name:
Name:

Email:

Telephone:
Address:

Michael Grecco Productions, Inc.

3103 17th Street, Santa Monica, CA, 90405, United States

By Written Agreement

 

 

Michael Grecco Productions, Inc.
Michael Grecco

michael @ michaelgrecco.com
(310)452-4461

3103 17th Street

Santa Monica, CA 90405 United States

Page 2 of 3
Case 1:18-cv-03260-PKC-JO Document 57-2 Filed 10/10/19 Page 6 of 18 PagelD #: 436

 

Correspondence: Yes
Copyright Office notes: Regarding group registration: Photos published "on or about" January 7, 1998

Page 3 of 3
Case 1:18-cv-03260-PKC-JO Document 57-2 Filed 10/10/19 Page 7 of 18 PagelD #: 437
Certificate of Registration

gor Stat eo, This Certificate issued under the seal of the Copyright R VA
Office in accordance with title 17, United States Code, Sora Wockol the Veal
altests that registration has been made for the work iMT nor

a
a —_
= identified below. The information on this certificate has nc VA 1—298-—833

=a! - been made a part of the Copyright Office records.
> )y me
3 OF 0088 1290053
—, Ee
ryhoth iho EFFECTIVE DAPEOF REGISTRATION

   

om =

“|
“I oo, ae ; 0
Register tt Copyrights, United States of America eC 0
Month Yoar

DO NOT WRITE ABOVE THIS LINE IF YOU NEED MORE SPACE USE A SEPARATE CONTINUATION SHEET

 

 

 

Tite of This Work '¥ NATURE OF THIS WORK Y Sa instructions
1 Grecco Photography Desp Space9 2 Photographs
Previous or Alternative Titks V

 

Publication as a Contribution If thie work waa pobliched 14 9 comtnboton to # persocleal senal o¢ collechoa pve information whout the collective work un wineh tha
contnbubon appeared Tide of Collective Work ¥

 

 

 

 

 

 

 

 

 

 

 

    

 

 

If published in a penodial or sonal pve | Velume ¥ Nomber¥ loons Dats '¥ On Pages ¥
NAME OF AUTHOR ¥ at po _— ee
ear i ear
@ Michael Greceo 7958
Waa this comtribution te tha work a (uthor s Natlonality or Domicile Was This Author s Contribution to the Work
NOTE “a.” sae USA Acoma? COYer Cio neamnr pate
: Lt on{ Const " Preadooymou? Ol Yea CXNn “Yen sae dotted
Under the law Of No | Derraced py Ivara,
the author of
for nee T#® Nature of Authorship Check appropnais box(es) See bnetructiona
punaealy th 0 3 Dimensional sculptare Ol Map 0 Technical drawing
ng ances © 2 Damensional artwork (Photograph (5) 0 Tent
tone) "For any CO Reproduction of work of at = C)ewelry deaugn D Architectural work
pen of thle
work that waa _ _ - :
Crack Ver ty Name of Author ¥ Dates of Birth and Death
the apace b Year Bom V Year Died V
provided give
“a Suplever : . :
or ar
person for CE Tene Author s Nationality or Domicile peetmiamaas ec cimnintral
‘wika praperad) QO Yes on{ Crea of i eal _— 5 aes cons
A Pieodory mow! en Mi
that part and OONo Domailed in 0 inatructions.
0 a e
space fordates Nature of Authorship Check appropnate box(es) See Instructions
Cartes C1 3 Dimensional sculpture 0 Map 0 Technical drawing
O 2 Dimensional artwork D Photograph O Text
D Reproduction of work of art O Jewelry design 0 Architectural work
3 Yeur in Which Creation of This Work Was Date and Natleet of Firet Publication of Thia Particuber Work
Cotnphated Thi phorrradton b ‘ thin Information — Month October ow — 4 Yer —1997
al 1997 yaa magbasken” WD cteF tie core USA -_

 

         
 
  

 

  

COPYRIGET CLAIMANT(S) Name and sddress must be gavec even if the chaimant is the same as ths

Author given i pace 2
Michael Grecco Photography Inc
is 1701 Pier Avenue
before completing
this space

Santa Monica, CA 90405

Tranafer if the elmicunt(s} named bere m space 4 L4 (are) daferent from the wuthom(s) named an space 2 give a
bref statement of bow the clamant(s) obtamed ownerthip of the copynght V

REC'D S200F

>» ONE DEPOSIT RECEIVED

3

4
Ey Two ITS RECEIVED
a

8 FUNDS RECEIVED

 

  

By Assignment

 
   

MORE ON BACK p> — Complete all appicable spaces (numbern 6-9) on the reverse side of this page DO NOT WRITE HERE
See detated Instructions Sign the form at five 8 Page 1 <5). paws
Case 1:18-cv-03260-PKC-JO Document 57-2 Filed 10/10/19 Page 8 of 18 PagelD #: 438

  
   

FORM VA

   
 

EXAMINED BY

 

 

  

CHECKED BY

FOR
COPYRIGHT
OFFICE

 

 

DO NOT WRITE ABOVE THIS LINE IF YOU NEED MORE SPACE USE A SEPARATE CONTINUATION SHEET
PREVIOUS REGISTRATION Has regutrahon for dus work or for an earlier version of thu work already been made in the Copynght Offica? .
ChY¥es BUNo ifyouranweris Yes why ws another registration beang sought? (Check approprute box ) ¥
oO) Thon us the first published edition of a work prevnously reguedsred in wnpyblished form 5
b CO Ther a the first applicabon submutted by ther wathor as copyright clamant,
ce O The wa changed vernon of the work, as shown by apace 6 oa tue apphcagon

 

   

 

Tf your angweri Yea give Previous Registration Nosber ¥ Year of Regutration ¥

DERIVATIVE WORK OR COMPILATION Complete both space 6a and 6b for a denvahve work complete only 6b for a compilation —_

a Preexisting Material [denufy any preexicing work or words that iis work 11 teased Of or neorpormecs 6

C1 anc

before connpleding
this space

b Material Added to This Work ive n bref general statement of ths maternal that has been added to ine work and in which copynpht uw clumed F

DEPOSIT ACCOUNT If the regutratiem fea us to be charged to a Deport Account established in the Copyngbt Office give name and number of Account, i

Name ¥ Account Number '¥

 

 

CORRESPONDENCE Giwe name and address to whuch correrpondence about this applicaniow should bo wém Nume/Addreay/ApvCiy/Suie/ZIP ¥ ~

Michael Grecco b
Michael Grecco Photography Inc

1701 Pier Avenue

Santa Monica CA 90405

Ara cede and dayiime ilephona cumber §— 34) ) 452 4464 Faxnumber (310) 452 4462
Emal = michael@michaelgrecco com

 

 

CERTIFICATION® 1 the undermgned hereby certify that I am the
Ol author
mcrae 9 aris
Owne©r of ex ve
Olauthonzed agent of Michael Grecco Photography Inc

Mama ol aifthor or other copyright claimant, or camer of exchusha rhghila) a
of the work idenbfed in tus apphecation and that the statements made by mein this application are correct to the best of my knowledge

 

Typed or printed name and date ¥ If thus application gives a date of pubbeaton in space 3 do not magn and submit it before that date
Michael Grecco President Date 11/30/04

x oo fee Lor

SL RTE RSP SET BG Lae I rr a RA ad
Centifleate -ranev - —/ as 9
mavecit | __Nichael Grecco Photography, {nc
window =|

N mber/Streat/Apl

 

 

 

 

 

anvelopa a. {ee o Ring {v9 in check or money © # pints
to this 1ZOLP A - . ; — oe (Copyrights tala
address = ciysiaezP ¥ _ oe rere

 

 

 

 

  

|__Santa Monica, CA 90405 CT escttee Aree 8 oor

wu § G06(e} parson whe Snowlnghy nmin a representuion of = malarial fac
with the appécation shal be fined nol mere than $2 500

 

Rev Augie! 2009-30 000 Wob Rav dune 2002 Printed on necydied paper US Gaverment Ponting Offices 2003-406-806/'h0 029
Case 1:18-cv-03260-PKC-JO Document 57-2 Filed 10/10/19 Page 9 of 18 PagelD #: 439
Certificate of Registration

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has

. . . Registration Number
been made a part of the Copyright Office records.

VA 2-030-740

Effective Date of Registration:
o January 19, 2017

Acting United States Register of Copyrights and Director

 

Title

 

Title of Work: | Grecco Photography - Xena 3

Previous or Alternate Title: | Group registration/published photos; 18 photos published approx. 06/07/1997

 

Completion/Publication

 

Year of Completion: 1997
Date of Ist Publication: June 07, 1997
Nation of 1‘ Publication: | United States

 

Author
e Author: Michael Grecco
Author Created: photograph
Work made for hire: No
Citizen of: United States
Domiciled in: United States
Year Born: 1958
Copyright Claimant

 

Copyright Claimant: Michael Grecco Productions, Inc.
3103 17th Street, Santa Monica, CA, 90405, United States
Transfer statement: by assignment

Rights and Permissions

 

Organization Name: Michael Grecco Productions, Inc.
Name: Michael Grecco
Email: michael @michaelgrecco.com
Telephone: (310)452-4461
Address: 3103 17th Street
Santa Monica, CA 90405 United States

Certification

 

Page | of 2
Case 1:18-cv-03260-PKC-JO Document 57-2 Filed 1O/IO/I9 Page IU of 18 PagelD # 440 ~
Certificate of Registration

This Certificate issued under the seal of the Copyright Form VA

Office in accordance with title 17, United States Cade, Fora Work of the Visual Arts
attests that registration has been made for the work x
identified below. The information on this certificate has  ® VA 1—418~420

been made a part of the Copyright Office records. ALANA
w maUNO001 4104200
Leth thio ERPEU (vine Ui tee

a
NEC
Register Of Copyrights, United States of America on 0 6 200g +

 

DO NOT WRITE ABOVE THIS LINE. IF YOU NEED MORE SPACE, USE A SEPARATE CONTINUATION SHEET.
Title of This Work ¥ NATURE OF THIS WORK ¥ Seo instructions

Grecco Photography - Xena 2 Photographs

 

 

Previous or Alternative Titles V

 

Publication as a Contribution If this work was published as a contribution to u periodical, serial, or collection, give information about the collective work in which the
contribuuon appeared. Tite of Collective Work ¥

 

iF published ina peteodocal or serial pive: Vohume ¥ Nunaber ¥ Insure Date ¥ Cn Pages ¥

NAME OF AUTHOR V DATES OF BIRTH AND DEATH
¢ ear bo ear Dit
Michael Grecco TbS8

 

 

 

 

 

 

 

Was this contribution to the work a ey or Doralcile Was This Author's Contribution aie Wark —_

- “wurkmade ve ° Citisan of U.S.A. Anonymous” CYes QKNo yy these questions Is
—— ' OR Pseudonymous? (1 Yes OXNo “Yes,” see detailed
Under the law. M wo Domicited in] — Instructions.
tho “aualhir ot —
ae Nuture of Authorship Check approprinte box(es). See Inatruclions
generally the 3-Dimensonal sculpture . Map 4 Technical drawing
a aepainus 2 Dimensanal artwork X Phowygraph (s) <2 Text
tons} Far any } Repreadaetion gf work of art [Tdewelry design LJ Architectural work
butt al thes
work thal was
sree 1 Ne Nain nk Aether Dates of Birthand Death =
the space Year bcm % Lows tani ow
provided, give
{ho omployer
vet tor Was thia contribution to the work a (Authars Nationality or Domictle Was This Author's Contribution to the Work
wham tha work — “#ark nade fer hire t ey ey Anotyineus? © (Yes (No ana to alter
sa SANT Yes on{ Cavers Woe esa nncmatmemmnt ns oS park ON worce aea
thal pad and 1 Ne Domicilod in TOUT Des instvesons.
aoa Te
space lordates = Nature! Authorship Check appeuprite boxtest. See Instructions
of birth and 7 3-Dimensional sculpture ™ Map ™ Technical drawing
|) 2-Dimensional artwork D Photograph O Text
1.2 Reproduction of work of art 11 Jewelry design 1 Architectural work
@aMn eck AfouT
Yeor in Which Creation of This Work Was Dete aad Nalion of First Publication of This becker Work é
Canpleted This Information Complete this Information Mcnth une Day 7 Year 1997
1997 mast be ghvan ONLY I thie werk

aims eS _ Your in all onses, has bean published, eee USA vem Nation

COPYRIGHT CLAIMANT(S) Name and address must be given even if the claimant kx the sume as the i? _—_

iden itis lot pose 2 OF

Michael Grecco Photography, Inc. if ONE DEPOSIT RECEIVED
1701 Pier Avenue g

 

See irelracthirat

bali cnmpsaing Santa Monica, CA $0405 Ee POSITS RECEIVED
“Transfer th the clint se natted hee ib ypsiee es bane) different Fain the aunts) quilted in space 2, pive o 5
8

 

boet strlemcet of bow che cliunaids Ladtainied wweoceship of the copyright. F FUNDS RECEIVED

a

By Assignment

MORE ON BACK p> «Complete off applicable npacie numbers $-0) on tha reverse site of tis page DOAOT WHITE HERE
¢ See detailed instructions. © Sign the form at line 8. Page 1 of ges
Case 1:18-cv-03260-PKC-JO Document 57-2 Filed 10/10/19 Page 11 of 18 PagelD #: 4417
Certificate of Registration

  

issued under the seal of the Copyright Form VA
Fora Work of the Visual Arts
UNITED STATES COPYRIGHT OFFICE

This Certificate
Office in accordance with title 17, United States Code,
attests that registration has been made for the work

. - rai._alie ; . os REC
identified below, The information on this certificate has VA 1- 298 — 835

been made a part of the Copyright Office records. _ WARUARNETITE
Register Of Capyrights, United States of America ” Dee 4 2004

DO NOT WRITE ABOVE THIS LINE IF YOU NEED MORE SPACE USE A SEPARATE CONTINUATION SHEET =
Title of This Work ¥ NATURE OF THIS WORK V S40 Inetructona

  
 
 

c.

Oras

 

 

 

Grecco Photography Xena Photographs
Previous or Aleruative Tities ¥ Se -

 

Publication as a Contribution If tus work wes publubed as s consnbabon to a pariocieal eenal or collechon give mformabon about the collechve work m winch the
contibubon appeared Tila of Collective Work '¥

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If published un a permodhcal or senul give | Wolime ¥ Number ¥ fame Date ¥ Ou Pages ¥
store
NAME OF AUTHOR ¥ DATES OF BIRTH AND DEATH
Year Bom ¥ Year Ded ¥
il Michael Grecco 1958
Wea this comtribmtion (o the work a Apthor # Nationallty or Domicile 7. Was This Anthor s Contribation to the Work
NOTE “OY.” USA Anonymoo? — ClYer CXNo Manone
ae on{ ° Catzen of Preudonymous? (Yes (Ci{No “Yeu seodetaled
Under the nw DE No led un iratinactions
tha aulher of
a wade Nature of Authorship Check ppropauuie box(es) See Instructions
genarally . O 3 Dunensional sculpture O Map 0 Technical drawing
ihe sibpiorte D 2 Dumensional artwork (Photograph (5) C1 Text
flow) For ay Cl Reproducuon of work of art C1 Jewelry design Cl Architectural work
part of thia
work that waa 7 ‘ : a
age torte Name of Author ¥ Dates of Birth and Death
the space I i Year Born ¥ Yearthed ¥
provided give
or seme :
or
person for ee gar heals ox Dcatelie Was Tht Avaet 9 CounrBeation ts Ge Week
=e beer’ Of raat Anonymous? OYe (No an “ set ls
crt rod os OR ats ar *¥ in
Auth i Preudonymow? OY, 0 No bred Gataled
that pac tad O No Domuctled in " instructions,
jaave tl ———— _
apace fordatea §=©Nature of Anthorship Chock appropnuin box(es) See Instructions
pital nl dated O 3 Dimensional sculpture Map D Technical drawing
D 2 Dimensional artwork 0 Photograph D Text
O Reproduction of work of ant 0 Jewelry design D Architectural work
(UPPSALA rl 1 HP SACP He oP HL
Re Sn eee Date apd Nathos of Piret Publication of Thie Partiouker Work
eupleted this Information Month J une uaa 1997
al 1997 ww eee” D Sea a “ nate
TRENT Sener : u Fa ri}
COPYRIGHT CLAIMANTIS) Name and address matt be given even fhe chamin is tha mente
author givea in space 2 ¥ aa
Michael Grecco Photography Inc iy ONE DEPOSIT RECEIVED
14 Pier Avenue
Bee Instructors
Es la Monica, CA 2040 One Fa
entra wie toed bei tonala ame pvea
bref stetement of how the clumunt(s) obtained ownersup of the copynight ¥ 2 FUNDS RECEIVED —
By Assignment
PAH LEST TT i. J u i
MORE ON BACK p Carga a pleat ac ruc 6) 29 eu of pp DO NOT WRITE HERE

Sign tha lon at Ina 8 Page tal ;
Case 1:18-cv-03260-PKC-JO Document 57-2 Filed 10/10/19 Page 12 of 18 PagelD #: 442

 

 

 

 

 

EXAMINED BY
CHECKED BY fe “
ponent FOR
CORRESPONDENCE copranur
You OFFICE
wees UE
ONLY

 

DO NOT WRITE ABOVE THIS LINE IF YOU NEED MORE SPACE USE A SEPARATE CONTINUATION SHEET

 

(1 Ver No ityour answers Yea why u another megutration beeng sought? (Check appropriate bax ) ¥
8 OD Thos os the first publubed editson of a work previously regudtered un wanpublashed form

b OD) Thies as the fint applicanon sabaited by tus author ax copyngbt clumant

ce. [Tht oa changed vernon of the work, at shown by apace 6 on tha apphcabon

PREVIOUS REGISTRATION Has regutratzon for thas work or for un enrler vertion of thia work already been made 1a the Copynght Office? — 5

 

 

Tf your msweris Yes give Previous Reglatration Number ¥ Year of Reguiration ¥
DERIVATIVE WORK OR COMPILATION Choniphts bath spect ta ada Gb fork darrvanve work complou caly db for hcomeabinnn 7
a. Preeausting Material Idennfy any preexuting work or works that tus work ut based on or icorpornias F 6
1h ede
complating
thie apace

 

b. Material Added to This Werk Give a bnef general statement of the matsnad tho hes been added! to thos work end en winch copyngt ot clumed WF

 

‘2. LA LHL eA ay PR rp : I
DEPOSIT ACCOUNT ff the regutraboa fee us to be charged to a Depant Account establuhed in tha Copynighl Office give name and number of Account
Name ¥ Accrunl Number '¥

_— ——j— ul

 

CORRESPONDENCE Give aame and address to whech correspondence about dia application should bs sent Namne/AddreawApuCy/State/Z1P
Michael Grecco | 4
Michael Grecco Photography Inc
1701 Pier Avenue
Santa Monica CA 90405
Area code and daytinw telephone number §— G4) ) 452 4464 Faxnumoer = (310) 452 4462

Emal = michael@michaelgrecco com
(ube varanasi pee

 

 

 

CERTIFICATION® | the undersigned hereby obrhfy that! am the
Oauthor
check only one p> seambe heaieeoe
owner Le
Fl euthiddbad agent at ne Michaal Grecco Photography Inc

Mama of sthor or other copyright claimant, of owrer of eacualve righije) A
of the work sdentfied tn this application and that the statements made by mein thus application are correct to the best of my knowledge

 

‘Typed of printed name and date W If ths appheation gives a date of publication mn space 3 do not sign and submit it before that date

 

 

 

Michael Grecco President pate 11/80/04
ee
x . 6
Vik AL a bernard tT

 

 

Certificate [hare ¥ _ eg " ee PaaS

will ba Sign your apploation In 6 a

Winder troeidichael.Grecco Photography, Inc.

amiees P . 2 fing few in civeck or money Fess os mt
| _1701 Pier Avenue

USE geoge

with the mpptica tice ahah be Red fot more Duan $2600

 

 

 

 

 

  

Rev August 2003—30 000 Web Rev June 2002 @& Printed on recycled paper US Govemmenti Printing Olfice 2003406 606/60 029
Case 1:18-cv-03260-PKC-JO Document 57-2 Filed 10/10/19 Page 13 of 18 PagelD #: 443
Certificate of Registration

This Certificate issued under the seal of the Copyright

Office in accordance with title 17, United States Code, Form VA
. : - For a Work of the Visual Arts
attests that registration has been made for the work _
identified below. The information on this certificate has R VA 1-431 —698
been made a part of the Copyright Office records. IM al AT
{

 

 

 

7 PVASGS 14316984
EFFECTIVE DATE OF REGISTRATION

. a 7 2ejo
Register of Copyrights, United States of America lonth Day Year

DO NOT (WRITE ABOVE THIS LINE. IF You NEEO MORE SPACE, USE | A LSEPARATE © CONTINUATION SHEET. —

ye a EF aT aS By Hk BaP tt

‘Title of This Work Vv NATURE OF THIS WORK v See inctructions

Grecco Photo / Getty Published 2009 (See Form GR / PPh/CON) Photographs

 

 

Previous or Alfernative Titles V :
-.* Group Registration/Published Photos - 1126 photos - 2/4/2009 — 10/26/2009

Publication as a Contribution If this work was published as a contribution to a periodical, serial, or collection, give information about the collective work in which the
contribution appeared, Title of Collective Work ¥

 

 

 

 

 

 

 

 

If published ino periodical or serial give: Volume ¥ Number ¥ Issue Date V On Pages V ~~ ~~
a MAT TB ae Hal Me tM ee We ele Re ee. PS TS Bae tet pan Cat 2 Nt tape ete sgt Sa ede cone gt ote psn ciel *
NAME OF AUTHOR ¥ cre OF BIRTH AND DEATH
5 ear Born V Year Died V
-. Michael Grecco Photography, Inc.

Was this contribution to the work a Author's Nationality or Domicile . Was This Author's Contribution to the Work

“work made for hire"? Name of Country Anonymous? Yes CNo _ tthe answorto ether
NOTE WI Yes CRY Ciba y these een"

os US.A Preudonymous? DyYces No es," 866
Under the law, [No Domicitedin YA instructions.
the “author” of
anes Nature of Authorship Check appropriate box(cs).See Instructions
genarally tho . (1 3-Dimensional sculpture 3 Map O Technical drawing
hegrnicven OD 2-Dimensional artwork & Photograph O Text
re ay C2 Reproduction of work of ant OJewelry design CG Architectural work
part of this
work that was
check “ves in. Name of Author ¥ Dates of Birth and Death
the space wo Year Bom V Year Died VW
P eo
provided, giva ~.
the employer
een ier Wos this contribution to the work a Author's Nationality or Domicile Was This Author's Contribution tothe Work
whom the work “Work made for hire'’? me of Country Anonymous? O Yes CONo I the answer to either
wets ae Gi SOE wee os scat! Tee | Nin eae
as *Author” of yg scudonymous' cs oo
that part, and ONo D in instructions,
leave the
space fordates Nature of Authorship Chock appropriate box(cs).See Instructions
Goath naire O 3-Dimensional sculpwure 0 Map 0 Technical drawing
O 2-Dimensional artwork G Photograph OText

D Reproduction of work of art © Jewelry design O Architectural work

abe n Bea STR tS pte Rey Se Fa eRe WE EY Reali” See we tte ee on cet

Se PSR SPN e NE CEC eT et

Year In Which Creation of This Work Was 1 Date and Nathon of First Publication af Work
_ Samad Tie mfemncton, 2+ comitem inte orandion TEIN "0/26/20 —

 

 

 

 

 

 

 

 

be
2009 __ you, Mettcasts.” _' hes boon pubes *USA Nain
SBT a we ebm hear ee TUITE BULLE ONCE LO TE eae he kyr od eet GDN Nantes Net daa
‘ COPYRIGHT CLAIMANT(S) Name ond hea must be given even if the claimant Is the same us the “3 en RECENVED
ee author yiven in space 2, V
By
MN Michael Grecco Photography, Inc. a oN fe epee RECEIVED
Soo nsiuctions 1/01 Pier Avenue, Santa Monica, CA 90405 wo Lf £ & Oa lof, Le. _
belore completing gS TWO AL sibs RECEIVED
space,
Transfer If the claimant(s) numed here in space 4 is (are) different from the wuthor(s) named in spuce 2, give u be _.
brief sturement of how the claimant(s) obtained ownership of the cupyright. 96 FUNDS RECEIVED
Pes De Me Td ATS et aS or ee We et tenet Tevet See ede Mtn te DEE aS Mie ont eat otckee cg ete te Y
MORE ON BACK > * Compiete all applicable spaces wines 5-9) on the sevens nide ait ka. “bo NOT WAITE HERE

= See detailed instructions. + Sign the form at fino 8. Pago 1 of papas
"Cage 1:18-cv-03260-PKC-JO Document 57-2 Filed 10/10/19 Page 14 of 18 PagelD # 444

 

 

 

 

 

* Amended by C.O. on authority of Michael Grecco EXAMINED BY oy ; FORM VA
in phone call of 3/20/2014. CHECKED BY
FOR
CORRESPONDENCE COPYRIGHT
Yes OFFICE
USE
ONLY
DO NOT WRITE ABOVE THIS LINE. IF YOU NEED MORE SPACE, USE A SEPARATE CONTINUATION SHEET.
PREVIOUS REGISTRATION Has regisration for this work, or for an earlier version of this work, already been made in the Copyright Office?
CG Yes QQNo If your answer is “Yes,” why is another registratton being sought? (Check appropriate box.) V
a C0 This ts the first published eclition of a work previously registered in unpublished fann,
hb. C This & ute tinst application submitted by this author as copycight chiimant,
ce, (2 Ths is a changed version of the work, ae shown by space 6 un this application.
I your answer is “Yes.” give: Previous Registration Number V Year of Registration V
DERIVATIVE WORK OR COMPILATION Complete both sjioce 6a and 6b for a derivative work: camplete only 6b fora compilation.
a. Preexisting Material (entity any preexisting work or works that this work is based on of incorporates. V
Sapo Inertia
before completing
this space.

 

bh, Material Added to This Work Give a brict, gencral statement of the auiterial that hes been added to this work and in which copyright it claimed. ¥

i$: . see

DEPOSIT ACCOUNT It the regiswation fee is te be chorged to a Deposit Account established in the Copyright Office, give name and number of Account
Name ¥ Account Number V

 

 

CORRESPONDENCE Give name und uddress to which correspondence abou this application should be sent. Name/AddresvApuCity/State/ZIP WV
Michael Grecco
Michael Grecco Photography, Inc.
1701 Pier Avenue
Santa Monica, CA 90405

Area code and daytime telephone number (319) 452-4461 Fax number { 31 0 ) 452-4462
Fonait michael @michaelgrecco.com i

a tere Nae eee : sus -

CERTIFICATION? 1, the undersigned, hereby certfy that Lam the
. Dauthor

check only one Pp O other copyright claimant

D owner of exclusive righ
D authorized agent of Kichael Grecco Photography, Inc.
Name of author or other copyright claimant, or ovmet of exclusive right{s) A
uf the work identified in this application and that the statements made by me in this application are correct to the best of my knowledge.

 

Typed or printed name and date V JJ this application pives a date of publication in space 3, do nat sign and submit it before that date.

Michael Grecco, President Date 7ISH0

—,_

ee a
Handwritten a a

 

 

 

 

 

 

 

 

ROS a
° 0 ’
“oe mY | some ence ers
Hed i i i SEND ALLS ELEMENTS
mailedin ____ Michael Grecco Photography, Inc | iateennrtadtes
window NumberSueavApt ¥ 1 1, Application form
envelope ee ae copwese
to this 1701 Pier Avenue | SUpepost metered "9 bes chek a
address: City/StarvZIP ; i Os TO He
: : Wnt is Coord
Santa Monica, CA 90405 1 Soper OCG se aes.
= _ oo : 3 Washington, D.C. 20559-6000

“17 U.S.C. § 506(e): Any person who knowingly makes a false representation of a material fact in the appfication for copyright registration provided for by section 409, or in any wiltton statement filed in connection’
with the epptication, shail bo fined not more than $2,500,
Cas Late ey G3e00 ERGO Document 57-2 Filed 10/10/19 Page 15 of 18 PagelD #: 445
Certificate of Registration

 

This Certificate issued under the seal of the Copyright Form VA
Office in accordance with title 17, United States Code, For a Work of the Visual Arts
attests that registration has been made for the work PRITED STATES COPYRIGHT OFFICE °

identified below, The information on this certificate has —R€ VA 1 —418—417

been made a part of the Copyright Office records. EE EACATAN
hoes
_ | | euneed 14104178
) = —_

Register of Copyrights, United States of America f C0 6 2005

 

DO NOT WRITE ABOVE THIS LINE. {F YOU NEED MORE SPACE, USE A SEPARATE CONTINUATION SHEET.
Title of This Work ¥ NATURE OF THIS WORK Y¥ Seo instructions

Grecco Photography - X-Files / Fox 4 Photographs

 

Previous or Alternative Titles V

 

Publication as a Contributlon If this work was published as a contribution to a periodical, serial, or collection, give informution ubout the collective work in which the
contribution appeared, Title of Collective Work V

 

If published in a periodical or serial give: Volume ¥ Number ¥ Issue Date V On Pages V

NAME OF AUTHOR ¥ DATES OF BIRTH AND DEATH
* ear Bo, eur Die
Michael! Grecco 7058

 

 

 

 

 

 

 

 

 

 

 

 

 

Was this contribution to the work a Author's Nationality or Domicile Was This Author's Contribution to the Work
- ; “work made for hire? Name of ny U.S.A. Anonymous? Ze no itecaneee
LE ' Yes OR) Citieeno ‘ “Yes,”
Pseudonymous? 7} Yen GAKNo —“Y68," 800 detailed
Under the law. Ko Domiciled in , Instructions,
the “author” of
we Nature of Authorship Check appropriate box(cs).See instructions
generally the 1] 3-Dimensional sculpture ~] Map O Technical drawing
{ s . : 5
he cioves U 2-Dimensional artwork x Photograph (s) O Text
fiona}, For any U1 Reproduction of work of art ijJewelry design UY Architectural work
pat afibhes
seen ctl wate
check Yes" in. Name of Author ¥ Dates of Birth and Death
Ib spice Year Bom V Yeur Died V
provided, give
ihe employer
fot oles Was this contribution to the work a Author's Nationality or Domicile Was This Author's Contribution to the Work
whom the work “Work made for hire’? merch County, A <2 1s DINo lithe answer to elther
was preparedi “1 Yes or!) Citizen ot hony mous? OYes No of these questions 1s
as “Author” of _ cue Pseudonymous? (J Yes ONo~ “Yes! see detailed
that part. and sw No Domiciled in Instructions,
foave the
space lordatos Nature of Authorship Check appropriate box(es). See Instructions
pied [ 3-Dimensional sculpture C Map N Technical drawing
[2 2-Dimensional artwork C3 Photograph O Text
5) Reproduction of work of art TF Jewelry design 7] Architectural work
o OR AbouT—
Year in Which Creation of This Work Was Date und Nution of First Publication of Te ane Work
Completed This information Complete this Information Month ClODer pay 25 ver _ 1993
1 99 3 must be given ONLY If this work A
meee ees Year In all cases. has been published. . US Mis Natlon
COPYRIGHT CLAIMANT(S) Name and address must be given even if the claimant is the same ax the ry ED ‘
author given mw space 2. 9
Michael Grecco Photography, Inc. &>, ONE DEPOSIT RECEIVED
see maine 1701 Pier Avenue &
ee instructions : w
before compieang Santa Monica, CA 90405 FY Oe we
, Transfer If the claimant(s) named here in Space 4 is (are) different fron) the uuthor(s) named in Space 2, give a 58
briel statement of how the claimants) obtained ownership of the copyright. ¥ 98 FUNDS RECEIVED
By Assignment
MORE ON BACK p= Complete all applicable spaces (numbers 5-9) on the reverse side of this page. DO NOT WRI ERE
» Soe detailed instructions. Sign the form at line 8, Page 1 of pages

 
Case 1:18-cv-03260-PKC-JO Document 57-2 Filed 10/10/19 Page 16 of 18 PagelD #: 446

 

 

 

EXAMINED BY FORM VA
CHECKED BY
FOR
IRRESPONDENCE COPYRIGHT
Yes OFFICE
¢ USE
ONLY

 

DO NOT WRITE ABOVE THIS LINE. IF YOU NEED MORE SPACE, USE A SEPARATE CONTINUATION SHEET.
PREVIOUS REGISTRATION thus registration for this work, or for an eartier version of this work, already been made in the Copyright Office?
L Yes LXNo If your answer is “Yes.” why is another registration being sought? (Check appropriate box.) ¥
a.” This is the first published edition of a work Previously registered in unpublished form.
b. 7” Ts is the first appheition submitted by this author as copyright claimant.
C This isa changed version of the work, as shown by space 6 on this application,

1 sour answers "Yes." pive: Previous Registration Number V Year of Registration V

 

DERIVATIVE WORK OR COMPILATION Complete bath space 6a and 6b fora derivative work: complete only 6b for a compilation.
a. Preexisting Muterial Identify any Preexisting work or works that this work ix bayed on or incorporates, V

Sea instructions
before completing
this space.

 

b. Material Added to This Work Give a brief, gener statement of the material that has been added to this work and in which copyright is claimed.

DEPOSIT ACCOUNT IF the registration fee is to be charged to a Deposit Account established in the Copyright Office, give name and number of Account.
Name V Account Number ¥

 

 

CORRESPONDENCE Give name and address to which correspondence about this application should be sent, Name/Address/ApuCity/State/Z.1P ¥

Michael Grecco

Michael Grecco Photography, Inc.
1701 Pier Avenue

Santa Monica, CA 90405

Area code and daytime telephone number ( 31 Q) 452-4461 Fax number ( 31 0 452-4462
Eraail michael @ michaelgrecco.com

CERTIFICATION® 1, the undersigned, hereby certify that Tam the
©] author
.-| other copyright claimant
check only one p>
> Lowner of exclusive right(s) ,
“authorized agent ot___ Michael Grecco Photography, Inc.
Name of author or other copyright claimant, or owner ot exclustve night(s) &

of the work identified in this application and that the statements made by me in this application are correct to the best of my knowledge.

 

Typed or printed name and date W If this application pives a date of publication in space 3, do not sign and submit it before that date,

 

 

 

 

     
    
  

 

 

 

___Michael Grecco, President Date 11/29/06
On on
xX
ee Name ¥ ; ae vout srehonent i, space 8
SENO ALLE

mailed in Michael Grecco Photography Inc nicchcigtetee
window Numbor/StreeVApl ¥ eee 2 Rewenrens tig faa in check or money fxet ws sheets
envelope order payable to Register of Copyrights feet, ath ta
tothis : 1701 Pier Avenue... ce ce, | 2: Boposit mater Cote
address: | iyisiateiZIP Library of Congress mtb ai

|__ Santa Monica, CA 90405 ior repentance Avani Se a

 

ton, D.C. 20559-6000

 

“17 U.S.C. § 506(0): Any person who knowingly makes a false represertation of a material fact in the application lor copyright registration provided for by section 409, or in any written statement filed in connection
with the application, shall be fined not more than $2,500.

Rev Augus! 2003—30,000 Web Rev: June 2002 @ Printed on recycled paper U.S, Goverment Printing Office: 2003-496-605 /60.029
Case 1:18-cy-03260-PKC-JO Document 57-2 Filed 10/10/19 Page 17 of 18 PagelD #: 447

Certificate of Registration
FORM V. iS

This Certificate issued under the seal of the Copyright For a Work of the Visual Arts
Office in accordance with tithe 17, United States Code, UNITED STATES COPYRIGHT OFFICE

attests that registration has been made for the work REGISTRATION NI MARE
identified below. The information on this certificate has VA 1 — 232—596

been made a part of the Copyright Office records. EAE ENE AIT
2 mURGODZSZIIER
{-%°O>3
Bey vou

Register Of Copyrights, United States of America Month

 

DO NOT WRITE ABOVE THIS LINE IF YOU NEED MORE SPACE USE A SEPARATE CONTINUATION SHEET
TITLE OF THIS WORK V NATURE OF THIS WORK V 80¢8 instructons

Grecco Photography X Files/USA S Photographs
PREVIOUS OR ALTERNATIVE TITLES V

 

Publication as a Contribution Lf this work was published as a contribution to a periodical serial or collection, give information about the collective work in which the
contribution appeared Title of Collective Work V

 

 

 

 

 

 

 

 

 

If published in a pertodical or senal give Volume V Number V Iesue Date V On Pages V
NAME OF AUTHOR V DATES OF BIRTH AND DEATH
Year Bom V Year Died V
ai Michael Grecco 1958
Was that coninbunon to ths work a Author s Nationality or Domicile Was This Author s Contribution to the Work
NOTE work made for hire 7 Name of Country USA Anonymous? OYes }No LA Sel iatelosvrag
O Yes OR! Cinzen of D- quesbona
Pecudonymous? (Yes Jj No “Yes see dotated
Under the law Of No Domoaledin Mo Instructions
the author of
fornire le.”  NATURK OF AUTHORSHIP ‘Check appropnaie bai(es) Sea Instructions
generally a O 3 Dimensional sculpture O Map O Technical drawing
mplo
the eewioyee C 2 Dimensional artwork 3 Photograph(S) O Text
toma) For any C Reproduction of work of art OJewelry design (© Architectural work
part of this
work that was
made for hire
check Yes ing NAME OF AUTHOR V DATES OF BIRTH AND DEATH
the space b Year Bom V Year Died V
provided give
the employ
(or other Was this contribution to the work a Author a Nationality or Domicile Was This Author » Contribntion to th
I 7 | Or B fo the Work
whom the work ‘Work tiade for hire ? sae anni Anonymous? Yer (No  "@w answer to ether
wa prepared) O Yes ORY Citzen of p- _ _— 41% os
8 Author o} Feeudonymous’ cs 0 detailed
tnat pant and DNo Domuiciled in Pi i instructions
leave the
apace for alas NATURE OF AUTHORSHIP Check appropnate box(es) See Instructions
death tinak O 3 Dimensional sculpture O Map O Technical drawing
0 2 Dimensional artwork O Photograph D Text
O) Reproduction of work of art 0 Jewelry design O Architectural work

 

 

1995

Year in Which Creation of This Work Was Cote ee Peteation of Thia eg reer Work

aon Thia Information Dp Sareea etormesen Month je Day > 8 : veurp 1995
d met ba ghrar ONLY Wf thie work

Your in all cneee has been published,

“@ heaton

 

 

 

    
  
 
  
   

 
 
 

COPYRIGHT CLAIMANT(S) Name and addresa pmust be gyven even if the clumant ap tho same as the

mer brea mspecs?Y Michael Grecco Photography Inc
1701 Pier Avenue
prom ooepione
thie apace

 

8 ONE DEPOSIT RECEIVED

8
4 TreRRpaTRRIRD

E FUNDS RECEIVED

 

Santa Monica CA 90405

Transfer If the claumant(s) named here 1 space 4 18 (are) different from tho anthor(s) named in space 2 fave a
bref statement of how the clamant(s) obtained ownership of the copynght. V

By Assignment

 

2
g

  
   

MORE ON BACK p> — Complete all epptcabie spaces (numbers §-9} on the reverse side of this page : DO NOT HERE
See detailed instructions Sign the form at bne 8 Wiad pages
 

Case 1:18-cv-03260-PKC-JO Document 57-2. Filed 10/10/19 “Page 18 of 18 PagelD #: 448

a

EXAMINED BY eZ N y N FORM VA

 

 

 

CHECKED BY =
FOR
CORRESPONDENCE COPYRIGHT
Yes OFFICE
USE
ONLY

 

DO NOT WRITE ABOVE THIS LINE IF YOU NEED MORE SPACE USE A SEPARATE CONTINUATION SHEET
PREVIOUS REGISTRATION Has registration for this wark, or for an earlser version of this work already been made in the Copyright Office?
O1Yes CXNo Ifyour answers Yes why 18 another registration being sought? (Check appropriate bax ) V
a © Thus ts the first published edition of a work previously registered in unpublished form.
b O Thus 1s the first applicanon submutted by this author as copyright claimant.
« CO This 1s a changed version of the work, as shown by space 6 on this application
If your answeris Yes give Previous Registration Number V Year of Registration V

 

    

DERIVATIVE WORK OR COMPILATION Complete both space 6a and 6 for» derivnave work, compete only 6 for x comgulation
me Preculstiog Bieter: fdsanfy any preszicnns werk o¢ works thet then work in hase on ar incorporates

 

 

 

 

 

 

 

 

 

 
  
  
  

 

 

d,,, Instructions
before complating
‘this apace
b Material Added to This Work Give n bef genera! statement of the maternal that has been added to the work and in which copynght 1 clumed W b
DEPOSIT ACCOUNT If tha regiatanon fee w to be charged tc a Depowt Account establuhed in the Copyright Office give name and number of Account.
Name ¥ Account Nomber '¥
CORRESPONDENCE Give name and address to winch correspondence about ths sppieation should be sent. Name/A ddress/ApUCty/State/ZIP Vv
Michael Grecco b
Michael Grecco Photography Inc
1701 Pier Avenue
Santa Monica CA 90405
Area code and daytime telephone number > (310) 452 4464 Faxnumber P (910) 452 4462
Emall> — michael@michaelgrecco com
CERTIFICATION* I the undersigned hereby certify that I am the
Oauthor
check only one p> Clother copyright claimant
O owner of exclusive right(s)
Clauthorized agent of _Michael Grecco Photography, Inc
Name of author or other copyright claimant, or owner of exclusive right(e) A
of the work identified in this application and that the statements made by me in this application are correct to the best of my knowledge
Typed or printed name and date W If this application gives a date of publication in space 3 do not sign and submit it before that date
Michael Grecco, President Date> 8/20/03
TF, ——_—__——~___ €/ao/6 3
ASE Aa SE RPE LE A? SST A DEPT ESN RR NT PO UE 2A
will > _* Sever vicaon it 3
malled in Michael Grecco Photography Inc eae ;
window Number StreetiApt ¥ onredundiabie
envel
one” 1701 Pier Avenue
address City/StatevZIP ¥ : " 7
Santa Monica CA 90405

 

 

 

 

   

SC § 508{e) Any parson who knowingi makes @ alse
waivn soplosion shall be fined not more than $2 500

dune 1999—100 600 ® PRINTED ON RECYCLED PAPER *#U S GOVERNMENT PRINTING OFFICE 1999-484-879/71
WEB REV Juna 1999

terial fact In d
